                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    UNITED STATES OF AMERICA,                   :      CASE NO. 1:20-CR-00122
                                                :
                       Plaintiff,               :      JUDGE BARRETT
                                                :
        v.                                      :
                                                :      MOTION TO UNSEAL INDICTMENT
    JOSEPH BRUNNER                              :
                                                :
                       Defendant.               :
                                                :


       Now comes the United States Attorney for the Southern District of Ohio and in the above-

captioned case requests that the previously sealed Indictment now be unsealed.

                                                    Respectfully submitted,

                                                    DAVID M. DEVILLERS
                                                    United States Attorney

                                                    s/Timothy S. Mangan
                                                    TIMOTHY S. MANGAN
                                                    Assistant United States Attorney
                                                    221 East Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Office: (513) 684-3711
                                                    Fax: (513) 684-6385
                                                    E-mail: timothy.mangan@usdoj.gov

SO ORDERED.



HONORABLE KAREN L. LITKOVITZ
UNITED STATES DISTRICT JUDGE
